DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-12, 14-17 and 19-20 are pending in this office action.
Claims 4, 13 and 18 are cancelled.

Drawings
The drawings were received on 04/27/2022.  These drawings are acceptable.

Terminal Disclaimer
The terminal disclaimer filed on 05/19/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 11,334,331 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: as per independent claims 1, 11 and 16 art of record fail to disclose at least the following:
 	“wherein execution of an exit point of the at least one exit point and the cancel statement at the executed exit point results in bypassing a pair of acquire and release program statements in the series of pairs of acquire and release lock program statements and returning, after execution of the exit point and cancel statement, to a following pair of acquire and release program statements in the series of pairs of acquire and release program statements following the bypassed pair of acquire and release program statements”;
 	Alexander discloses inserting a cancel statement [008] and [0089] using contended test. As in fig 5/6 the contended test releases the lock for the thread requesting access to the object but it resume the execution for the other the first thread holding the lock where the exit took place.
The instant application bypasses the pair of the following pair as described in fig. 6 of instant application, and resume execution after the bypassed pair.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRAHIM BOURZIK/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191